Judgment unanimously affirmed. *963Memorandum: There is no merit to defendant’s contention that reversible error was committed when the court commenced a second felony offender hearing in his absence. At the outset of the hearing, defense counsel observed that he did not know why defendant was absent, made no request for an adjournment, and instead, proceeded to make a legal argument in support of defendant’s position. Défendant appeared a few minutes later. The court recessed to enable defendant’s counsel to apprise defendant of the argument that had been made in his absence. Thereafter, counsel indicated that the defendant reaffirmed the argument that had been made in his absence. We conclude that, by ratifying the acts of his attorney performed during his absence, defendant waived his right to be present throughout the proceeding (see, People v Windley, 134 AD2d 386).
We have reviewed the remaining issues raised by defendant and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—sexual abuse, first degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.